ORDER
The Disciplinary Review Board having filed with the Court its’ decision in DRB 13-016 and DRB 13-036, recommending that JOHN E. TIFFANY, formerly of HACKENSACK, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since February 8, 2012, be disbarred for his numerous violations of the Rules of Professional Conduct, including violations of RPC 1.1(a) (gross neglect) in four matters, RPC 1.3 (lack of diligence) in five matters, RPC 1.4(b) (failure to keep a client informed about the status of the matter) in three matters, RPC 1.4(c) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions about the representation) in three matters, RPC 1.5(a) and (b) (failure to put in writing the basis or rate of the fee), RPC 3.2 (a lawyer shall make reasonable efforts to expedite litigation consistent with the interests of the client and shall treat with courtesy and consideration all persons involved in the legal process) in two matters, RPC 1.15(b) (failure to promptly deliver property to a client), RPC 3.3(a)(5) (failure to disclose to a tribunal *520a material fact knowing that the omission is reasonably certain to mislead the tribunal), RPC 3.4(a) (unlawfully obstruct another party’s access to evidence or unlawfully alter, destroy or conceal a document or other material having potential evidentiary value, or counsel or assist another person to do any such act), RPC 3.4(c) (knowingly disobey an obligation under the rules of a tribunal except for an open refusal based on an assertion that no valid obligation exists), RPC 5.3(a), (b), (c)(1) and (c)(2) (failure to supervise nonlawyer) RPC 5.5(a) (practicing law while suspended) in two matters, RPC 8.1(b) (failure to cooperate with disciplinary authorities) in five matters, RPC 8.4(b) (commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects) in two matters, RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) in five matters, RPC 8.4(d) (engaging in conduct that is prejudicial to the administration of justice) in four matters, Rule 1:21— lA(a)(3) (professional corporation required to file a certificate of insurance with the Clerk of the Supreme Court), Rule l:21-l(a) and RPC 5.5(a)(1) (failure to maintain bona fide law office);
And the record in DRB 13-036 having been certified to the Disciplinary Review Board pursuant to Rule 1:20-4(f) (default by respondent);
And JOHN E. TIFFANY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JOHN E. TIFFANY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JOHN E. TIFFANY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JOHN E. TIFFANY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*521ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOHN E. TIFFANY pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.